DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 9, the limitation discloses “in response to determining that the patient exists on the gurney, detecting that the patient is present in the medical treatment location; and in response to determining that the patient fails to exist on the gurney, detecting that the patient is absent from the medical treatment location”, in lines 9-12, as the order of steps are unclear as it would appear the process of detecting should be associated with whether the patient is or is not or the gurney and then a determining should be associated with whether the patient is present or absent from the medical treatment location. The other option is that each instance of the claimed determining step such as the patient being on the gurney should be associated with both scenarios of whether the patient is or isn’t within the medical treatment location although not detected on the gurney, and thus the limitation has been rendered indefinite. The Examiner suggest changing the term to correlate to terminology used in the subject matter provided in the originally filed specification.  

Allowable Subject Matter

Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if the corresponding 35 U.S.C. 112(b) rejection is resolved and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

In regards to dependent claim 3, none of the cited prior art alone or in combination provides motivation to teach “wherein the trained machine learning model is trained by:  20receiving a plurality of training videos, a first set of the training videos comprising a gurney with a patient, and a second set of the training videos comprising the gurney without the patient, each of the plurality of training videos being tagged with information identifying the gurney; applying the machine learning model to a first training video of the plurality 25of training videos to estimate a location of the gurney in the first training video;  obtaining the information identifying the gurney associated with the first training video; computing a deviation between the estimated location of the gurney in the first training video and the obtained information identifying the gurney;  30updating parameters of the machine learning model based on the computed deviation; and Attorney Dkt. No.: 6409.013US126 Client Ref. No.: ISM0004repeating the applying, obtaining, computing and updating steps for a second of the plurality of training videos” as the references only teach systems for patient and staff monitoring inclusive of features regarding learning and training of the system to discriminate between different objects and occupants, however the references fail to explicitly disclose the process of training the system to specifically detect presence or absence of a patient on a gurney and the gurney location through tagging and analysis of multiple training videos in conjunction with the limitations of claim 1 with which it depends regarding the process of context assessment.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claim 9, none of the cited prior art alone or in combination provides motivation to teach “wherein applying the trained machine learning model to the one or more images to detect presence of the patient in the medical treatment location comprises: estimating a location of a gurney in the one or more images based on an output of the trained machine learning model; applying object recognition techniques to a portion of the one or more images corresponding to the location of the gurney to determine existence of the patient on the gurney;  in response to determining that the patient exists on the gurney, detecting that the patient is present in the medical treatment location; and in response to determining that the patient fails to exist on the gurney, detecting that the patient is absent from the medical treatment location” as the references only teach systems for patient and staff monitoring inclusive of features regarding learning and training of the system to discriminate between different objects and occupants, however, similar to claim 3, the references fail to explicitly disclose the process of training the system to specifically detect presence or absence of a patient on a gurney and the gurney location through tagging and analysis of multiple training videos as performed in the trained machine learning model for subsequent object recognition in conjunction with the limitations of claim 1 with which it depends regarding the process of context assessment.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 4-6, these claims depend from an objected to base claim, and thus are objected to under the same rationale as provided above.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 10-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akbay (WO 2012/037192 A1, hereinafter referenced “Akbay”) in view of Demir (US 2018/0330815 A1, hereinafter referenced “Demir”).

In regards to claim 1. Akbay discloses a method (Akbay, Abstract) comprising: 
-receiving one or more images from an image capture device of a medical treatment location (Akbay, Fig. 6 and paragraph [0088]; Reference discloses a plurality of optical sensors 625 (i.e. image capture devices) may be employed to establish singular or multiple views (one or more received images). Computer logic may utilize single or multiple sensors together in the process of calculating the state space of activity, patient or apparatus. Fig. 6 illustrates the medical treatment location regarding the hospital room 600);  
-5applying a trained machine learning model to the one or more images to detect presence of a patient in the medical treatment location (Akbay, paragraph [00142]; Reference discloses FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame…People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space; The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection. Person can be patients or caregivers within the medical environment as further detailed in paragraph [00143]),
-the trained machine learning model being trained to establish a relationship between one or more features of images of the medical treatment location and patient presence (Akbay, paragraph [00130]; Reference discloses optical sensors combined with computer vision art make it possible to detect and track the location changes of patients, caregivers and/or objects over time from captured video imageries, while simultaneously recognizing specific actions of interest performed by the tracked individuals via analyzing the movements of body parts and interactions with objects (i.e. relationship between features of images regarding patient presence within the medical treatment location) in a clinical room environment); 
-generating context assessment for the medical treatment location based on 10the detected presence of the patient (Akbay, Fig. 19 and paragraph [00144]; Reference discloses schematic of a scene model and semantic zone definition in patient room which is used to derive and communicate clinical context by virtue of what zone an object or agent is in); 
-and transmitting, over a network, the context assessment for presentation Akbay, Fig. 5 and paragraph [00144]; Reference discloses a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 1, and the position of a patient with respect to the patient bed 520….The Medical Event Monitor 545 subscribes to protocol violation alerts and, depending on the severity of the violation, provides feedback in near real time. This feedback may be audible 550, visual, or text-based (e.g., email 555). Text and email based communication implicitly indicates transmission over a network and presentation).  
Akbay does not explicitly disclose but Demir teaches
-(presentation) on a user interface of a client device (Demir, Fig. 1a and paragraphs [0025], [0030], and [0047]; Reference at [0025] discloses facility interfaces 120 are devices (or combinations of devices) with which occupants of facility 100 may interact…an interface 120 may be a display screen…personal electronic device (such as a smartphone, tablet computer, smart glasses, smart watch, other wearable devices). Paragraph [0030] discloses facility interfaces 120 and sensors 130 may communicate with various other devices and computing systems within facility 100, including intelligence engine server 150 and database 155. Paragraph [0047] discloses how intelligence engine data is used for content recommendations to the patient to be displayed on the interface 120. The communication between interfaces 120 which can be personal electronics or client devices and use of the intelligence engine data interpreted as presentation of context assessment to a user interface of a client device)
Akbay and Demir are combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay to include the dynamic adaptive occupant monitoring features of Demir in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene thus improving service and patient experiences applicable to the healthcare environment as taught by Akbay.

In regards to claim 2. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein the trained machine learning model is 15further trained to distinguish between presence of the patient and presence of medical treatment location personnel (Akbay, paragraph [00135]; Reference discloses a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model….A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc.) 

In regards to claim 157. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein the trained machine learning model comprises a neural network, linear regression, logistical regression, random forest, gradient boosted trees, support vector machines, decision trees, nearest neighbor, or naive bayes (Akbay, paragraph [00151]; Reference discloses From a computer vision and machine learning perspective, detecting the occurrences of such actions normally requires the discover}' of a suit of related motion features in a fine granularity from imageries, and performs a classification/regression analysis on the features using an action specifically learned statistical model, trained over a representative set of sample data (interpreted as linear/logistical regression)).  

In regards to claim 208. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-further comprising receiving a medical procedure stream, wherein the context assessment is generated based on the medical procedure stream and the detected presence of the patient (Akbay, paragraph [0046]; Reference discloses the system and method disclosed herein manages the clinical workflow of delivering appropriate protocols, unobtrusively monitors the associated steps, determines if the care is being delivered within the specified clinical practice guidelines (i.e. medical procedure stream), and alerts providers to lapses of procedure.)  

In regards to claim 10. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-further comprising: determining a camera angle associated with the image capture device; and selecting the trained machine learning model from a plurality of trained machine learning models based on the determined camera angle, each of the 10plurality of trained machine learning models corresponding to a different camera angle (Akbay, paragraph [0088]; Reference discloses a plurality of optical sensors 625 may be employed to establish singular or multiple views (i.e. camera angle associated with image capture device). Computer logic may utilize single or multiple sensors together in the process of calculating the state space of activity, patient or apparatus. Paragraph [00151] discloses from a computer vision and machine learning perspective, detecting the occurrences of such actions normally requires the discovering of a suit of related motion features in a fine granularity from imageries, and performs a classification/regression analysis on the features using an action specifically learned statistical model, trained over a representative set of sample data).  

In regards to claim 11. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein the context assessment comprises Akbay, paragraph [00135]; Reference discloses still further, a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model…A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc.), condition of a cut being open or closed (Akbay, paragraph [0055]; Reference discloses heat changes detected in the patient 1 15 or equipment have context that the disclosed uses to improve the robustness of care delivery. Thermal sensors may be used as part of the invention to sense flight/fight response to stimuli as well as skin or bandage or device temperature on a relative or absolute bases and to consume this sensor information in the system's reasoning capability), presence of cleaning staff at the medical treatment location (Akbay, paragraph [00135]; Reference discloses still further, a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model…A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc.), readiness of the medical treatment location (Akbay, paragraph [0084]; Reference discloses in the example illustrated in FIG. 5, a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 1 , and the position of a patient with respect to the patient bed 520, Pressure sensors, embedded in the patient bed, communicate with a Load Sensing module 525 that publishes observations regarding the position of the patient in the bed to the centralized system…A Hand Hygiene Reasoner 535 listens for zone interaction messages 510 and reasons over the order of movements of caregivers within the room, in the example protocol logic, if a caregiver enters the patient zone before entering the hand wash zone, the protocol has been violated and alerts are published to an alert topic (interpreted as determining readiness of the room).  
Akbay does not explicitly disclose but Demir teaches 
-patient arrival time and departure times at the medical treatment location (Demir, paragraph [0006]; Reference discloses the digital display screen may then display wayfinding instructions directing the patient from the known location of the first wayfinding station, to the intended destination. When the patient arrives at the intended destination, a destination wayfinding station may report the arrival to a central intelligence engine server (i.e. arrival time). The central server may then determine actual transit times for the patient. Facility staff may be notified of a divergence between actual transit times for the patient and expected transit times (i.e. departure time))
Akbay and Demir are combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay to include the dynamic adaptive occupant monitoring features of Demir in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene thus improving service and patient experiences applicable to the healthcare environment as taught by Akbay.

In regards to claim 12. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein a medical procedure is performed at the 20medical treatment location, further comprising determining, as the context assessment, a number of personnel at the medical treatment location while the medical procedure is being performed (Akbay, paragraphs [0084] and [00135]; Reference at [0084] discloses in the example illustrated in FIG. 5, a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 1 , and the position of a patient with respect to the patient bed 520, Pressure sensors, embedded in the patient bed, communicate with a Load Sensing module 525 that publishes observations regarding the position of the patient in the bed to the centralized system. Each observation is published as an XML message to a different topic that is managed by the system's message broker 530, A Hand Hygiene Reasoner 535 listens for zone interaction messages 510 and reasons over the order of movements of caregivers within the room, in the example protocol logic, if a caregiver enters the patient zone before entering the hand wash zone, the protocol has been violated and alerts are published to an alert topic.  Paragraph [00135] discloses still further, a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model…A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc.).  

In regards to claim 15. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein the context assessment comprises at least one of timeout start time, timeout finish time, video device connection state, video device disconnection state, procedure information, physician information, procedure 5duration, variance between a scheduled start time of the procedure and when presence of the patient is detected, or turnover time based on a determination that the patient is no longer present (Akbay, paragraph [00135] and [00149]; Paragraph [00135] discloses still further, a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model…A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc. Paragraph [00149] further discloses RFID tags may also be used in conjunction with the computer vision to aid in identifying individuals. For example, a healthcare provider may wear an RFID tag. Upon entry into a patient's room, the computer vision system may access stored data corresponding to individual associated with the RF'ID tag and use that information to assist the computer vision system to more accurately track the individual).  

In regards to claim 17. Akbay in view of Demir teach the method of claim 1.
Akbay further discloses
-wherein the image capture device includes at least one of: a first video camera monitoring patient arrival, departure and people counting throughout a medical procedure;  20a second video camera monitoring state of the patient and a sterile field including an instrument table; a third video camera configured to capture different angles of the medical treatment location; or a fourth video camera configured to capture a panoramic view of the medical 25treatment location and designate different portions of the panoramic view (Akbay, paragraphs [0088] and [0116]; Reference at [0088] discloses a plurality of optical sensors 625 may be employed to establish singular or multiple views (i.e. Third video camera capturing different of the medical treatment location). Computer logic may utilize single or multiple sensors together in the process of calculating the state space of activity, patient or apparatus. Paragraph [0116] discloses referring now to FIG. 10, an exemplary ontology 1000 is illustrated for objects being classified as in sterile or clean states. As in FIG. 9, well-defined meaning for monitored elements in the care delivery system is used in order to reason in an automated way. Objects can be many and each may have various states. Further, what objects are in these states is well or robustly described. An alternate approach to protocol reasoning is an ontology engine that uses sensor information from the clinical environment to update the properties of the ontological objects which are used to infer protocol violations. For example, the caregiver object of the ontology has the following three properties: hygiene status which can take values from {clean, unclean, unknown}, positionType which can take values from {atBed, atWash, atDoor, inRoom, outRoom} (i.e. video camera monitoring state of the patient and a sterile field including an instrument table).  

In regards to claim 18. Akbay discloses a system (Akbay, Abstract)  comprising: 
-one or more processors configured to perform operations comprising: -receiving one or more images from an image capture device of a medical treatment location (Akbay, Fig. 6 and paragraph [0088]; Reference discloses a plurality of optical sensors 625 (i.e. image capture devices) may be employed to establish singular or multiple views (one or more received images). Computer logic may utilize single or multiple sensors together in the process of calculating the state space of activity, patient or apparatus. Fig. 6 illustrates the medical treatment location regarding the hospital room 600);  
-5applying a trained machine learning model to the one or more images to detect presence of a patient in the medical treatment location (Akbay, paragraph [00142]; Reference discloses FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame…People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space; The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection. Person can be patients or caregivers within the medical environment as further detailed in paragraph [00143]),
-the trained machine learning model being trained to establish a relationship between one or more features of images of the medical treatment location and patient presence (Akbay, paragraph [00130]; Reference discloses optical sensors combined with computer vision art make it possible to detect and track the location changes of patients, caregivers and/or objects over time from captured video imageries, while simultaneously recognizing specific actions of interest performed by the tracked individuals via analyzing the movements of body parts and interactions with objects (i.e. relationship between features of images regarding patient presence within the medical treatment location) in a clinical room environment); 
-generating context assessment for the medical treatment location based on 10the detected presence of the patient (Akbay, Fig. 19 and paragraph [00144]; Reference discloses schematic of a scene model and semantic zone definition in patient room which is used to derive and communicate clinical context by virtue of what zone an object or agent is in); 
-and transmitting, over a network, the context assessment for presentation Akbay, Fig. 5 and paragraph [00144]; Reference discloses a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 1, and the position of a patient with respect to the patient bed 520….The Medical Event Monitor 545 subscribes to protocol violation alerts and, depending on the severity of the violation, provides feedback in near real time. This feedback may be audible 550, visual, or text-based (e.g., email 555). Text and email based communication implicitly indicates transmission over a network and presentation).  
Akbay does not explicitly disclose but Demir teaches
-(presentation) on a user interface of a client device (Demir, Fig. 1a and paragraphs [0025], [0030], and [0047]; Reference at [0025] discloses facility interfaces 120 are devices (or combinations of devices) with which occupants of facility 100 may interact…an interface 120 may be a display screen…personal electronic device (such as a smartphone, tablet computer, smart glasses, smart watch, other wearable devices). Paragraph [0030] discloses facility interfaces 120 and sensors 130 may communicate with various other devices and computing systems within facility 100, including intelligence engine server 150 and database 155. Paragraph [0047] discloses how intelligence engine data is used for content recommendations to the patient to be displayed on the interface 120. The communication between interfaces 120 which can be personal electronics or client devices and use of the intelligence engine data interpreted as presentation of context assessment to a user interface of a client device)
  
In regards to claim 1019. Akbay in view of Demir teach the system of claim 18.
Akbay further discloses
-wherein the trained machine learning model is further trained to distinguish between presence of the patient and presence of medical treatment location personnel (Akbay, paragraph [00135]; Reference discloses a software component subsystem may be programmed to implement an automated object detection and localization method from video imageries, which assists in defining clinical room objects for above semantic scene model….A software component subsystem also may be programmed to implement a person type recognition method, which classifies a tracked person into predefined person type categories, such as doctors, nurses, patients, visitors, and/or others, etc.)
  

In regards to claim 20. Akbay discloses a non-transitory computer-readable medium comprising non-transitory 15computer-readable instructions that, when executed by one or more processors (Akbay, paragraph [00156]), configure the one or more processors to perform operations comprising: 
-receiving one or more images from an image capture device of a medical treatment location (Akbay, Fig. 6 and paragraph [0088]; Reference discloses a plurality of optical sensors 625 (i.e. image capture devices) may be employed to establish singular or multiple views (one or more received images). Computer logic may utilize single or multiple sensors together in the process of calculating the state space of activity, patient or apparatus. Fig. 6 illustrates the medical treatment location regarding the hospital room 600);  
-5applying a trained machine learning model to the one or more images to detect presence of a patient in the medical treatment location (Akbay, paragraph [00142]; Reference discloses FIG. 18 illustrates a flowchart 1800 for an appearance classifier-based person detection (HOG), in accordance with an embodiment of the invention. Appearance classifier-based person detection (HOG) may be achieved as depicted in FIG. 18 for each acquired image frame…People, when observed in the imageries, present certain unique feature patterns that make them distinguishable from other objects. Such a feature set can be discovered and learned using a machine learning approach from a large pool of feature space; The HOG method operates on these carefully selected yet efficiently computed features, and manages to learn a dedicated classification engine, which is capable of validating the existence of a person given the feature responses collected over a nominated window from 3D geometry-based person detection. Person can be patients or caregivers within the medical environment as further detailed in paragraph [00143]),
-the trained machine learning model being trained to establish a relationship between one or more features of images of the medical treatment location and patient presence (Akbay, paragraph [00130]; Reference discloses optical sensors combined with computer vision art make it possible to detect and track the location changes of patients, caregivers and/or objects over time from captured video imageries, while simultaneously recognizing specific actions of interest performed by the tracked individuals via analyzing the movements of body parts and interactions with objects (i.e. relationship between features of images regarding patient presence within the medical treatment location) in a clinical room environment); 
-generating context assessment for the medical treatment location based on 10the detected presence of the patient (Akbay, Fig. 19 and paragraph [00144]; Reference discloses schematic of a scene model and semantic zone definition in patient room which is used to derive and communicate clinical context by virtue of what zone an object or agent is in); 
-and transmitting, over a network, the context assessment for presentation Akbay, Fig. 5 and paragraph [00144]; Reference discloses a Computer Vision Component 505 continually monitors a hospital room and publishes observations to the Smart Room Message Brokering System 530 including the position of caregivers in the room (with respect to predefined zones) 510, room occupancy 1, and the position of a patient with respect to the patient bed 520….The Medical Event Monitor 545 subscribes to protocol violation alerts and, depending on the severity of the violation, provides feedback in near real time. This feedback may be audible 550, visual, or text-based (e.g., email 555). Text and email based communication implicitly indicates transmission over a network and presentation).  
Akbay does not explicitly disclose but Demir teaches
-(presentation) on a user interface of a client device (Demir, Fig. 1a and paragraphs [0025], [0030], and [0047]; Reference at [0025] discloses facility interfaces 120 are devices (or combinations of devices) with which occupants of facility 100 may interact…an interface 120 may be a display screen…personal electronic device (such as a smartphone, tablet computer, smart glasses, smart watch, other wearable devices). Paragraph [0030] discloses facility interfaces 120 and sensors 130 may communicate with various other devices and computing systems within facility 100, including intelligence engine server 150 and database 155. Paragraph [0047] discloses how intelligence engine data is used for content recommendations to the patient to be displayed on the interface 120. The communication between interfaces 120 which can be personal electronics or client devices and use of the intelligence engine data interpreted as presentation of context assessment to a user interface of a client device)
Akbay and Demir are combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay to include the dynamic adaptive occupant monitoring features of Demir in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene thus improving service and patient experiences applicable to the healthcare environment as taught by Akbay.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akbay (WO 2012/037192 A1) in view of Demir (US 2018/0330815 A1) as applied to claims 1 and 12 above, and further in view of Mitchell (US 10,171,533 B1, hereinafter referenced “Mitchell”).

In regards to claim 13. Akbay in view of Demir teach the method of claim 12.
Akbay and Demir does not disclose but Mitchell teaches
-further comprising receiving a telemetry stream of 25the medical procedure or an audio stream of the medical procedure, the telemetry stream comprising at least one of patient scheduling information, electronic medical record (EMR) data, or patient registration information (Mitchell, Column 7, lines 30-37, Column 14, lines 66-67 and Column 15, lines 1-2; Reference at Column 7 discloses refer to FIG. 3 for a more detailed view of the MainStream  (i.e. telemetry stream) interconnectivity in accordance with the illustrative embodiments. In accordance with the illustrative embodiments, the plurality of sources are controlled exclusively by the local user during a medical procedure such that the remote viewer controls not the plurality of sources, but instead access to the sources via accessing the displays used during the medical procedures. Columns 14 and 15 disclose An exemplary GUI display showing a diagram of a nurses charting function screen 1100 is shown in FIG. 11. This shows the exemplary data presented about a patient upon a selection of the Events or EMR function tab (interpreted as the EMR data)).  
Akbay and Demir are combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay to include the dynamic adaptive occupant monitoring features of Demir in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene thus improving service and patient experiences applicable to the healthcare environment as taught by Akbay.
Akbay and Mitchell are also combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay, in view of the dynamic adaptive occupant monitoring features of Demir, to include the device identifying features of Mitchell in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene. Further incorporating the device identifying features of Mitchell allows for providing displays of the medical room to a remote viewer providing virtual presence while giving control to a local user free of interference from the remote user applicable to providing a context aware system and thus improving the patient experience applicable to the healthcare environments as taught by Akbay and Demir.

In regards to claim 16. Akbay in view of Demir teach the method of claim 1.
Akbay and Demir does not disclose but Mitchell teaches
-further comprising:  10alerting Mitchell, Column 14, lines 9-13; Reference discloses once the patient data has been acquired, procedure data is then acquired at step 848, either by manual entry by the user or through automated data transfer of the particular procedure that is related to the patient associated with the HL7 message); 
-associating the medical procedure with one or more outcomes of the medical procedure (Mitchell, Column 14, lines 13-33; Reference discloses the procedure data can also be acquired by determining the status of the procedure based upon the location of persons within the room and status of equipment in the room. At step 850, the content (e.g. sources and displays) associated with the patient and procedure are determined. The contextual factors (i.e. patient status and procedure status) can automatically determine the content of the room….This advantageously reduces the chances of a problem during surgery by properly identifying the patient and the particular procedure to be performed (interpreted as associated medical procedure with positive outcomes since chances of problems are reduced) Determined status of medical procedure); 
-and tracking medical treatment location efficiency and utilization (Mitchell, Column 14, lines 13-33; Reference discloses the procedure data can also be acquired by determining the status of the procedure based upon the location of persons within the room and status of equipment in the room. At step 850, the content (e.g. sources and displays) associated with the patient and procedure are determined. The contextual factors (i.e. patient status and procedure status) can automatically determine the content of the room….This advantageously reduces the chances of a problem during surgery by properly identifying the patient and the particular procedure to be performed (interpreted as associated medical procedure with positive outcomes since chances of problems are reduced) Determined status of medical procedure).  
Mitchell does not explicitly disclose 
-one or more stakeholders (However, the primary reference Akbay previously discloses in paragraph [0057] that the system and method reduces adverse events in processes by intervening into the process tasks as they are executed and enabling behavioral change by providing objective, contextual data to the stakeholders in the processes in either or both near real time or post activity)
Akbay and Mitchell are also combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay, in view of the dynamic adaptive occupant monitoring features of Demir, to include the device identifying features of Mitchell in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene. Further incorporating the device identifying features of Mitchell allows for providing displays of the medical room to a remote viewer providing virtual presence while giving control to a local user free of interference from the remote user applicable to providing a context aware system and thus improving the patient experience applicable to the healthcare environments as taught by Akbay and Demir.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akbay (WO 2012/037192 A1) in view of Demir (US 2018/0330815 A1) as applied to claim 12 above, and further in view of Cashman (US 2013/0173287 A1, hereinafter referenced “Cashman”).

In regards to claim 14. Akbay in view of Demir teach the method of claim 12.
Akbay and Demir does not disclose but Cashman teaches
-further comprising determining, as the context 30assessment, a number of times a door to enter the medical treatment location is opened while the medical procedure is being performed (Cashman, paragraph [0050]; Reference discloses for example, the number of patients using the medical kiosk can be monitored…software can be used to monitor the number of times a medical door for a medical device has been opened. Based on such number of door openings, a software program can be used to automatically order the disposable component of the medical device in a certain medical compartment after a certain number of door openings has been detected. Determining the number of patients and a number of door openings while at the medical kiosk which medical services are being provided is interpreted determining a number of times a door to enter the medical treatment location is opened while the medical procedure is being performed. The context assessment has been previously taught by the Akbay and Demir references (see claim 12 rejection)).  
Akbay and Demir are combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay to include the dynamic adaptive occupant monitoring features of Demir in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene thus improving service and patient experiences applicable to the healthcare environment as taught by Akbay.
Akbay and Cashman are also combinable because they are in the same field of endeavor regarding healthcare monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protocol adherence system of Akbay, in view of the dynamic adaptive occupant monitoring features of Demir, to include the medical kiosk features of Cashman in order to provide the user with a system that allows for automated workflow, sensor, and reasoning systems to track staff and patients during care processes to determine breaches and or protocol effectiveness.as taught by Akbay while incorporating the dynamic adaptive occupant monitoring features of Demir in order to allow for a system that can interact with occupants of a healthcare facility through identification of behavioral and physical events such as patient wait times and staff hygiene. Further incorporating the medical kiosk features of Cashman allows for providing teleconference functions with a medical provider as check-in, diagnosis, and prescription services can be given to the identified patient applicable to providing a context aware system and thus improving the patient experience and convenience applicable to the healthcare environments as taught by Akbay and Demir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619